


Exhibit 10.21

 

AMENDED AND RESTATED

SHAREHOLDERS AGREEMENT

 

AFFILIATES INSURANCE COMPANY

 

This Amended and Restated Shareholders Agreement (this “Agreement”), dated
December 16, 2009, by and among Affiliates Insurance Company, an Indiana
insurance company (the “Company”), Five Star Quality Care, Inc., a Maryland
corporation (“FVE”), Hospitality Properties Trust, a Maryland real estate
investment trust (“HPT”), HRPT Properties Trust, a Maryland real estate
investment trust (“HRP”), Senior Housing Properties Trust, a Maryland real
estate investment trust (“SNH”), TravelCenters of America LLC, a Delaware
limited liability company (“TA”), Reit Management & Research LLC, a Delaware
limited liability company (“RMR”, and together with FVE, HPT, HRP, SNH and TA,
the “Original Shareholders”), and Government Properties Income Trust, a Maryland
real estate investment trust (“GOV”, and together with the Original
Shareholders, the “Shareholders”), amends and restates the Shareholders
Agreement (the “Original Shareholders Agreement”), dated February 27, 2009 (the
“Original Date”), by and among the Company and the Original Shareholders,
effective as of the date first set forth above.

 

RECITALS

 

WHEREAS, the Company has been formed and licensed as an insurance company
domiciled in the State of Indiana;

 

WHEREAS, the Original Shareholders previously made the capital contributions to
the Company contemplated by Section 1.1 of this Agreement;

 

WHEREAS, in connection with the purchase by GOV from the Company of 20,000
shares of common stock, par value of $10.00 per share, of the Company (the
“Shares”) pursuant to a Subscription Agreement (the “GOV Subscription
Agreement”) to be entered into by the Company and GOV, concurrently with the
execution and delivery of this Agreement, the Company, the Original Shareholders
and GOV desire to enter into this Agreement to, among other things, add GOV as a
Shareholder hereunder; and

 

WHEREAS, the Shareholders and the Company desire to enter into this Agreement in
order to set forth certain agreements and understandings relating to the
business and governance of the Company, the Shares held by the Shareholders and
certain other matters.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

INVESTMENT IN THE COMPANY; FORMATION AND LICENSING EXPENSES

 

1.1                                 Share Issuances to Original Shareholders.

 

(a)                                  On or about the Original Date, the Company
issued and sold to each Original Shareholder, and each Original Shareholder
purchased from the Company, 100 Shares at a purchase price of $250.00 per Share.

 

(b)                                 Within five business days after the Company
notified the Original Shareholders that the Department of Insurance of the State
of Indiana had notified the Company that it intended to commence its financial
review of the Company, the Company issued and sold to each Original Shareholder,
and each Original Shareholder purchased from the Company, an additional 19,900
Shares at a purchase price of $250.00 per Share.

 

1.2                                 Future Share Issuances.  No Shareholder
shall be obligated to purchase additional Shares or any other securities of the
Company and any future proposed issuance and sale of Shares or any other
securities of the Company shall be subject to Section 3.2, except to the extent
otherwise provided under this Agreement; provided, however, that the parties
hereto acknowledge that the Company may need to seek additional capital in the
future and that it is the intention of the Shareholders that they each may, but
shall not be obligated to, contribute to the Company up to an additional $5
million of capital during the period between the second and fifth anniversaries
of the Original Date.

 

1.3                                 Formation and Licensing Expenses.  The
Company shall pay for all costs, fees and expenses in connection with the
formation and licensing of the Company as an Indiana insurance company.  The
Original Shareholders shall reimburse the Company for such amounts paid by the
Company prior to the date hereof in equal proportion.  The Shareholders shall
reimburse the Company for such amounts paid by the Company on or after the date
hereof in equal proportion.

 

1.4                                 Share Issuance to GOV.  As described in the
recitals, concurrently with the execution and delivery of this Agreement, GOV is
purchasing 20,000 Shares from the Company pursuant to the GOV Subscription
Agreement and, upon such purchase, GOV shall then become a Shareholder effective
as of such purchase.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

BOARD COMPOSITION

 

2.1                                 Board Composition.

 

(a)                                  For as long as the Shareholders
collectively own a majority of the issued and outstanding Shares, the board of
directors of the Company (the “Board”) shall consist of not less than five nor
more than fifteen members, with the actual number determined in accordance with
the Bylaws of the Company, as in effect from time to time, and subject in all
instances to this Section 2.1.  As of the date of this Agreement, the Board
shall initially consist of thirteen members.  For so long as required by
applicable Indiana law, at least one member of the Board shall be an Indiana
resident.  Except as otherwise provided in Section 2.1(c), no Shareholder having
a right to designate any director pursuant to this Article II shall be required
to designate an Indiana resident as a director pursuant to such right; provided,
however, that this sentence shall in no way limit the application of the
immediately preceding sentence.

 

(b)                                 For so long as a Shareholder (other than
RMR) owns not less than 10% of the issued and outstanding Shares, such
Shareholder shall have the right to designate two directors for election to the
Board.

 

(c)                                  For so long as RMR owns not less than 10%
of the issued and outstanding Shares, RMR shall have the right to designate
three directors for election to the Board.  For so long as RMR has the right to
designate directors pursuant to the immediately preceding sentence, Indiana law
requires the Board to include an Indiana resident as a director of the Company
and no other Shareholder designates an Indiana resident as a director of the
Company, RMR shall designate at least one Indiana resident to be a director.

 

(d)                                 Each Shareholder will vote, execute and
deliver written consents and take all other necessary action (including, if
necessary, causing the Company to call a special meeting of shareholders of the
Company) in favor of the election of each director designated by a Shareholder
in accordance with this Article II and otherwise to ensure that the composition
of the Board is at all times as set forth in this Article II.  Each Shareholder
agrees that it will not vote any of its Shares in favor of removal of any
director designated by another Shareholder unless such other Shareholder shall
have consented to such removal in writing.  Each Shareholder agrees to cause to
be called, if necessary, a special meeting of shareholders of the Company and to
vote all the Shares owned by such Shareholder for, or to take all actions in
lieu of any such meeting necessary to cause, the removal of any director
designated by such Shareholder if the Shareholder entitled to designate such
director requests in writing, signed by such Shareholder, such director’s
removal for any reason or no reason.

 

(e)                                  If, as a result of death, disability,
retirement, resignation, removal or otherwise, there shall exist or occur any
vacancy with respect to any director previously designated by a Shareholder in
accordance with such Shareholder’s right under this Article II to so designate
such director, such Shareholder shall have the right to designate a replacement
director.  Upon such designation, the Shareholders shall promptly take all
action necessary to ensure the election of such replacement director to fill the
unexpired term of the director whom

 

3

--------------------------------------------------------------------------------


 

such new director is replacing, including, if necessary, calling a special
meeting of shareholders of the Company and voting their Shares, or executing any
written consent in lieu thereof, in favor of the election of such director.

 

ARTICLE III

 

TRANSFER OF SHARES;
PREEMPTIVE RIGHTS; CALL RIGHTS

 

3.1                                 Transfer of Shares; No Pledging of Shares.

 

(a)                                  The Shareholders may not, directly or
indirectly, transfer any Shares, except that a Shareholder may transfer Shares
owned by it to a wholly owned subsidiary of such Shareholder, to another
Shareholder or to a wholly owned subsidiary of another Shareholder.  Any
purported transfer of Shares in contravention of this Section 3.1 shall be null
and void and of no force or effect.

 

(b)                                 The Shareholders may not pledge their Shares
(other than pledges arising from the operation of law and not as a result of the
Shareholder’s express granting of a pledge); provided, however, that any pledge
or other lien, charge or encumbrance which may arise by application of the terms
of any agreement, contract, license, permit or instrument existing, for any of
the Original Shareholders, on the Original Date, and for GOV, on the date hereof
(an “Existing Pledge”), on a Shareholder’s Shares shall not be a violation of
this Section 3.1(b); and provided further, however, any transfer which results
from exercise of rights under a permitted lien, charge or encumbrance shall be
subject to the call rights of the Company and the other Shareholders set forth
in Section 3.3 to the fullest extent permitted by applicable law and existing
contracts as if such a transfer constitutes a “Change of Control”.  Any
Shareholder whose Shares would be subject to an Existing Pledge shall use best
efforts to cause the pledgee under an Existing Pledge, prior to any exercise by
the pledgee of its rights on the Shareholder’s Shares, to take all actions under
applicable law which are required to be taken prior to any such exercise,
including obtaining any necessary approvals from the Indiana Department of
Insurance and Indiana Insurance Commissioner.

 

3.2                                 Preemptive Rights.

 

(a)                                  If, at any time after the date hereof, the
Company wishes to issue any capital stock of the Company or any other securities
convertible into or exchangeable or exercisable for capital stock of the Company
(collectively, “New Securities”) to any person or entity (the “Subject
Purchaser”), then the Company shall first offer the Appropriate Percentage (as
defined herein) of the New Securities (the “Allocated Shares”) to each
Shareholder (each, a “Preemptive Rightholder” and collectively, the “Preemptive
Rightholders”) by sending written notice (the “New Issuance Notice”) to each of
the Preemptive Rightholders, which New Issuance Notice shall state the terms of
such proposed issuance, including the number of New Securities proposed to be
issued and the proposed purchase price per security of the New Securities (the
“Proposed Price”).  Upon delivery of the New Issuance Notice, such offer shall
be irrevocable unless and until the Company shall have terminated the
contemplated issuance of New Securities

 

4

--------------------------------------------------------------------------------


 

in its entirety at which time the rights set forth herein shall be applicable to
any proposed issuance subsequent to any such termination.  For purposes of this
Section 3.2, “Appropriate Percentage” shall mean that percentage of the New
Securities determined by dividing (i) the total number of Shares then owned by a
Preemptive Rightholder by (ii) the total number of Shares owned by all the
Preemptive Rightholders.

 

(b)                                 For a period of 20 days after the giving of
the New Issuance Notice pursuant to Section 3.2(a) (the “Initial Preemptive
Subscription Period”), each of the Preemptive Rightholders shall have the right
to purchase, in whole or in part, the Allocated Shares offered to such
Preemptive Rightholder as determined pursuant to Section 3.2(a) at a purchase
price equal to the Proposed Price and upon the terms and conditions set forth in
the New Issuance Notice.

 

(c)                                  The right of each Preemptive Rightholder to
purchase the New Securities so offered under Section 3.2(b) shall be exercisable
by delivering written notice of the exercise thereof, prior to the expiration of
the Initial Preemptive Subscription Period, to the Company, which notice shall
state the amount of New Securities that such Preemptive Rightholder elects to
purchase pursuant to Section 3.2(a).  The failure of a Preemptive Rightholder to
respond prior to the expiration of the Initial Preemptive Subscription Period
shall be deemed to be a waiver of such Preemptive Rightholder’s rights under
this Agreement solely with respect to its right to purchase the New Securities
referenced in the New Issuance Notice; provided that each Preemptive Rightholder
may waive its rights under Section 3.2(b) prior to the expiration of Initial
Preemptive Subscription Period by giving written notice of such waiver to the
Company.

 

(d)                                 If as of the expiration of the Initial
Preemptive Subscription Period, some but not all of the Preemptive Rightholders
have exercised their right to purchase the full amount of New Securities to
which they are entitled to purchase pursuant to Sections 3.2(b) and (c) (any
such Preemptive Rightholder which has exercised in full its rights to purchase
such New Securities, a “Fully Exercising Preemptive Rightholder”), the Fully
Exercising Preemptive Rightholders shall have the right to purchase, in whole or
in part, their Oversubscription Appropriate Percentage (as defined herein) of
the New Securities which the Preemptive Rightholders did not exercise their
right to purchase pursuant to Sections 3.2(b) and (c) (the “Undersubscribed
Shares”) at a purchase price equal to the Proposed Price and upon the terms and
conditions set forth in the New Issuance Notice.  The right of the Fully
Exercising Preemptive Rightholders to purchase the Undersubscribed Shares may be
exercised for a period of ten days following the earlier of the expiration of
the Initial Preemptive Subscription Period or the date on which notice is given
by the Company to such Fully Exercising Preemptive Rightholders that all the
Preemptive Rightholders have either exercised their right to purchase the New
Securities pursuant to Sections 3.2(b) and (c) or waived their rights to
purchase any of such New Securities pursuant to Section 3.2(c) (the
“Oversubscription Period”).  For purposes of this Section 3.2, “Oversubscription
Appropriate Percentage” shall mean that percentage of the Undersubscribed Shares
determined by dividing (i) the total number of Shares then owned by a Fully
Exercising Preemptive Rightholder by (ii) the total number of Shares owned by
all the Fully Exercising Preemptive Rightholders.

 

(e)                                  The right of each Fully Exercising
Preemptive Rightholder to purchase Undersubscribed Shares pursuant to
Section 3.2(d) shall be exercisable by delivering

 

5

--------------------------------------------------------------------------------


 

written notice of the exercise thereof, prior to the expiration of the
Oversubscription Period, to the Company, which notice shall state the amount of
Undersubscribed Shares that such Fully Exercising Preemptive Rightholder elects
to purchase pursuant to Section 3.2(d).  The failure of a Fully Exercising
Preemptive Rightholder to respond prior to the expiration of the
Oversubscription Period shall be deemed to be a waiver of such Fully Exercising
Preemptive Rightholder’s rights under this Agreement solely with respect to its
right to purchase the Undersubscribed Shares included in the New Securities
referenced in the New Issuance Notice; provided that each Fully Exercising
Preemptive Rightholder may waive its rights under Section 3.2(d) prior to the
expiration of Oversubscription Period by giving written notice of such waiver to
the Company.

 

(f)                                    The closing of the purchase of New
Securities subscribed for by the Preemptive Rightholders, including the Fully
Exercising Preemptive Rightholders, pursuant to this Section 3.2 shall be held
at such time and place as the parties to the transaction may reasonably agree. 
At such closing, the New Securities subscribed for shall be issued by the
Company free and clear of all liens, charges or encumbrances (other than those
arising hereunder and those attributable to actions by the purchasers thereof). 
Each Preemptive Rightholder, including each Fully Exercising Preemptive
Rightholder, purchasing the New Securities shall deliver at the closing payment
in full in immediately available funds for the New Securities purchased by it. 
At such closing, all of the parties to the transaction shall execute such
additional documents as are otherwise necessary, appropriate or customary for
similar financing transactions.  If any Preemptive Rightholder, including any
Fully Exercising Preemptive Rightholder, fails to purchase any New Securities
for which it exercised its right to purchase pursuant to Sections 3.2(b) and
(c) or 3.2(d) and (e), such New Securities may be purchased by the Fully
Exercising Preemptive Rightholders which did purchase all the New Securities for
which they exercised their rights to purchase pursuant to Sections 3.2(b), (c),
(d) and (e) in the same manner provided in this Section 3.2 with respect to
Undersubscribed Shares and the resulting Oversubscription Period with respect to
such right to purchase shall be an “Oversubscription Period” for all instances
such term is used in this Section 3.2.  Notwithstanding the preceding sentence,
the obligations and liability of any Preemptive Rightholder, including any Fully
Exercising Preemptive Rightholder, which fails to purchase any New Securities
for which it exercised its right to purchase pursuant to Sections 3.2(b) and
(c) or 3.2(d) and (e) shall not be relieved as a result of any Fully Exercising
Preemptive Rightholder’s right to purchase, or any actual purchase by any Fully
Exercising Preemptive Rightholder of, any such New Securities.

 

(g)                                 Following the expiration of the later of the
Initial Preemptive Subscription Period and, if applicable, the Oversubscription
Period, if the Preemptive Rightholders, including any Fully Exercising
Preemptive Rightholders, did not exercise their right to purchase any of the New
Securities, including the Undersubscribed Shares, which were originally the
subject of the New Issuance Notice, then the Company may sell the remaining New
Securities to the Subject Purchaser on terms and conditions that are no more
favorable to the Subject Purchaser than those set forth in the New Issuance
Notice; provided, however, that such sale is bona fide and made pursuant to a
contract entered into between the Company and the Subject Purchaser and that
such sale is consummated by not later than 90 days following the earlier to
occur of (i) receipt by the Company of written waivers pursuant to
Section 3.2(c) from all the Preemptive Rightholders of their rights to purchase
the Appropriate Percentage of New

 

6

--------------------------------------------------------------------------------


 

Securities and, if applicable, written waivers pursuant to Section 3.2(e) from
all the Fully Exercising Preemptive Rightholders of their rights to purchase the
Oversubscription Appropriate Percentage of New Securities, and (ii) the
expiration of the Oversubscription Period, if applicable, and if not applicable,
the expiration of the Initial Preemptive Subscription Period.  If the sale of
any of the New Securities is not consummated by the expiration of such 90 day
period, then the preemptive rights afforded to the Shareholders under this
Section 3.2 shall again become effective, and no issuance and sale of New
Securities may be made thereafter by the Company without again offering the same
in accordance with this Section 3.2.

 

3.3                                 Change of Control Call Option.

 

(a)                                  By not later than five days following a
Change of Control (as defined herein or in Section 3.1(b)) of any Shareholder,
such Shareholder shall give the Company and each other Shareholder notice of
such Change of Control and shall disclose the number of Shares and any other
securities of the Company which were owned by the Shareholder as of immediately
prior to such Change of Control of such Shareholder (the “Change of Control
Securities”).  If the Shareholder fails to give the notice required by the
preceding sentence by the time required thereby, and another Shareholder or the
Company is or becomes aware that such Shareholder underwent a Change of Control,
then (i) if it is a Shareholder that is or becomes aware of such Change of
Control, that Shareholder shall reasonably promptly inform the Company of such
Change of Control and upon the Company being of the reasonable belief that such
a Change of Control has occurred, the Company shall reasonably promptly provide
the notice to the Shareholders that such Shareholder which underwent the Change
of Control failed to provide, or (ii) if it is the Company that is or becomes
aware of such Change of Control, the Company shall reasonably promptly provide
the notice that such Shareholder which underwent the Change of Control failed to
provide.  Any liability of a Shareholder which undergoes a Change of Control for
failure to give the notice required by the first sentence of this
Section 3.3(a) shall not be relieved as a result of the Company or any other
Shareholder being obligated to give, or giving, the notice required by the
second sentence of this Section 3.3(a).

 

(b)                                 For a period of 20 days following the
receipt of a notice given pursuant to Section 3.3(a), the Company shall have the
right to purchase from such Shareholder (or its successor, as applicable), in
whole or in part, the Change of Control Securities.  The purchase price for the
Change of Control Securities shall be the book value, as determined in
accordance with the statutory accounting principles applicable to the Company,
of the Change of Control Securities as of the time such Shareholder underwent
the Change of Control (the “Call Option Purchase Price”).  To exercise its right
to purchase the Change of Control Securities, the Company shall deliver written
notice of such exercise to the Shareholder which underwent the Change of Control
and the other Shareholders prior to the expiration of such 20 day call exercise
period.  The closing for any such exercised call option shall occur on the fifth
business day (or such longer period as may be required by applicable law or in
order to obtain applicable regulatory approval) following receipt of the
Company’s notice of exercise of its call option by the Shareholder which
underwent the Change of Control, or on such other date as may be agreed by the
Company and such Shareholder.  At its option, the Company may pay in cash the
entire amount of the Call Option Purchase Price at such closing or it may elect
to defer any amount of the Call Option Purchase Price.  Any amounts so deferred
shall bear interest at the Deferred

 

7

--------------------------------------------------------------------------------

 

Interest Rate (as defined herein).  The Company may pay any such deferred
amounts and accrued interest thereon at any time and from time to time;
provided, however, that all such deferred amounts and accrued but unpaid
interest, shall be due and payable on the fifth anniversary of the closing of
the applicable call option exercise.

 

(c)           Shareholders other than the Shareholder which underwent the Change
of Control shall have the right to purchase, in whole or in part, any Change of
Control Securities not elected to be purchased by the Company pursuant to
Section 3.3(b) at a price equal to the Call Option Purchase Price.  To exercise
its right to purchase the Change of Control Securities, the applicable
Shareholder shall deliver written notice of such exercise to the Shareholder
which underwent the Change of Control, the Company and the other Shareholders by
not later than the 20 days following the earlier of (i) the expiration of the 20
day period during which the Company has the right to exercise its call option
for the Change of Control Securities pursuant to Section 3.3(b) and (ii) the
date the Company waives its right to purchase such Change of Control Securities
and has given notice of the same to all the Shareholders (such deadline for
exercising a right to purchase Change of Control Securities referred to as the
“Call Option Exercise Deadline”).  The notice of exercise shall indicate the
number of Change of Control Securities that the Shareholder seeks to purchase. 
If the aggregate number of Change of Control Securities sought to be purchased
by the exercising Shareholders (determined by adding all the eligible securities
each Shareholder states it seeks to purchase in its notice of exercise) exceeds
the actual number of Change of Control Securities eligible for purchase, the
number of Change of Control Securities which may be purchased by a particular
applicable Shareholder shall be reduced by an amount equal to the product of the
aggregate number of such excess Change of Control Securities sought to be
purchased by all the exercising Shareholders multiplied by the quotient of
(x) the number of Shares owned by all eligible Shareholders which are exercising
their call option rights minus the number of Shares owned by the particular
applicable exercising Shareholder divided by (y) the number of Shares owned by
all eligible Shareholders which are exercising their call option rights, with
any such result rounded up or down to the nearest whole share as reasonably
determined by the Company.  The closing of any such exercised call option shall
occur on the fifth business day (or such longer period as may be required by
applicable law or in order to obtain applicable regulatory approval) following
the Call Option Exercise Deadline, or on such other date as may be agreed by the
exercising Shareholder, the Company and the Shareholder which underwent the
Change of Control.  At its option, the exercising Shareholder may pay in cash
the entire amount of the Call Option Purchase Price at such closing or it may
elect to defer any amount of the Call Option Purchase Price.  Any amounts so
deferred shall bear interest at the Deferred Interest Rate.  The exercising
Shareholder may pay any such deferred amounts and accrued interest thereon at
any time and from time to time; provided, however, that all such deferred
amounts and accrued but unpaid interest, shall be due and payable on the fifth
anniversary of the closing of the applicable call option exercise.

 

(d)           Definitions.  For purposes of this Section 3.3, the following
terms have the meanings set forth below:

 

(i)    “Change of Control” means (A) the acquisition by any person or entity, or
two or more persons or entities acting in concert, of beneficial ownership (such
term, for purposes of this Section 3.3(d)(i), having the meaning provided

 

8

--------------------------------------------------------------------------------


 

such term in Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of 9.8% or more, or rights, options or warrants to acquire 9.8% or more, or any
combination thereof, of the outstanding shares of voting stock or other voting
interests of the Shareholder, including voting proxies for such shares, or the
power to direct the management and policies of the Shareholder, directly or
indirectly, excluding with respect to RMR, any person or entity, or two or more
persons or entities acting in concert, beneficially owning 9.8% or more of RMR’s
outstanding voting interests as of the date of this Agreement, and excluding
with respect to FVE, persons or entities that have rights to acquire 9.8% or
more of FVE’s shares of common stock by virtue of their holding convertible
notes of FVE outstanding as of the date of this Agreement, (B) the merger or
consolidation of the Shareholder with or into any other person or entity (other
than the merger or consolidation of any person or entity into the Shareholder
that does not result in a Change in Control of the Shareholder under clauses
(A), (C), (D) or (E) of this definition), (C) any one or more sales or
conveyances to any person or entity of all or any material portion of the assets
(including capital stock or other equity interests) or business of the
Shareholder, (D) the cessation, for any reason, of the individuals who at the
beginning of any 38 consecutive month period constituted the board of directors
(or analogous governing body) of the Shareholder (together with any new
directors (or analogous position) whose election by such board or whose
nomination for election by the shareholders of the Shareholder was approved by a
vote of a majority of the directors (or analogous position) then still in office
who were either directors (or analogous position) at the beginning of any such
period or whose election or nomination for election was previously so approved)
to constitute a majority of the board of directors (or analogous governing body)
of the Shareholder then in office or (E) in respect of a Shareholder other than
RMR, the termination (including by means of nonrenewal) of the Shareholder’s
management agreement with RMR by such Shareholder or, in response to a breach of
such agreement by such Shareholder, by RMR; provided, however, a Change of
Control shall not include:  (1) the acquisition by any person or entity, or two
or more persons or entities acting in concert, of beneficial ownership of 9.8%
or more of the outstanding shares of voting stock or other voting interests of a
Shareholder if such acquisition is approved by the governing board of such
Shareholder in accordance with the organizational documents of such Shareholder
and if such acquisition is otherwise in compliance with applicable law; (2) the
merger or consolidation of a Shareholder with one or more other Shareholders or
wholly owned subsidiaries of any such Shareholders; or (3) a Change of Control
which is approved by Shareholders owning 75% of the Shares owned by all
Shareholders.

 

(ii)   “Deferred Interest Rate” means the London Interbank Offered Rate (rounded
upward, if necessary, to the nearest 1/100th of 1%) appearing on Reuters Screen
LIBO Page (or any successor page) as the London interbank offered rate for three
month deposits in U.S. dollars at approximately 11:00 a.m. (London time) two
days prior to applicable closing date (provided that if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates), plus 100 basis points, and this rate shall
be adjusted in three month intervals thereafter, in accordance with the
foregoing, with such adjustment date being treated as an “applicable closing
date” for purposes of determining the adjusted rate in accordance

 

9

--------------------------------------------------------------------------------


 

with the foregoing, for so long as any deferred amount pursuant to Sections
3.2(b) or 3.2(c) may be unpaid.

 

3.4          Permitted New Issuance of Shares.  The prohibition on transfer of
Shares, the preemptive rights and the change of control call options created by
Sections 3.1, 3.2 and 3.3 of this Article III shall not apply to any sale of
Shares by the Company, or by any Shareholder or Shareholders, if the Shares are
sold to an entity which is managed by RMR that purchases insurance from the
Company, provided that any such sale does not reduce the ownership of any
Shareholder to less than ten percent (10%) of the Company’s outstanding voting
Shares.  The prohibition on the preemptive rights and the change of control call
options created by Sections 3.2 and 3.3, respectively, of this Article III shall
not apply to the 20,000 Shares to be issued and sold by the Company to GOV
pursuant to the GOV Subscription Agreement and HRP’s spin off of GOV pursuant to
the initial public offering of GOV shares, which occurred during 2009 and prior
to the date of this Agreement, respectively, and the Original Shareholders waive
any rights they may have or have had under Sections 3.2 and 3.3 of this
Article III with respect to such transactions.

 

ARTICLE IV

SPECIAL SHAREHOLDER APPROVAL REQUIREMENTS.

 

4.1          Special Shareholder Approval Requirements.  For so long as the
Shareholders beneficially own a majority of the Company’s issued and outstanding
Shares, no action by the Company shall be taken with respect to any of the
following matters without the prior affirmative approval of Shareholders owning
75% of the Shares owned by all the Shareholders:

 

(a)       any amendment to the articles of incorporation or bylaws of the
Company;

 

(b)       any merger of the Company;

 

(c)       the sale of all or substantially all of the Company’s assets;

 

(d)       any reorganization or recapitalization of the Company; or

 

(e)       any liquidation or dissolution of the Company.

 

If applicable law permits any of the foregoing actions to be taken by the
Company without a shareholders vote, the vote of all directors of the Company
designated by a Shareholder shall be considered the vote of the Shareholder for
purposes of any such action.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V

OTHER COVENANTS AND AGREEMENTS

 

5.1          Organizational Documents.  Subject to applicable law, each
Shareholder shall vote its Shares or execute any consents necessary, and each
Shareholder and the Company shall take all other actions necessary, to ensure
that the Company’s organizational documents facilitate, and do not at any time
conflict with any provision of, this Agreement or any applicable law, and to
ensure that the provisions hereof are implemented notwithstanding any
inconsistent provision in the Company’s organizational documents.  The parties
hereto agree to amend, if necessary, the Company’s organizational documents to
conform to the provisions set forth in this Agreement, to the extent permitted
by applicable law.  In the event of any actual or apparent inconsistency between
this Agreement and the organizational documents, then, as among the
Shareholders, to the extent permitted by applicable law, this Agreement shall
control.

 

5.2          Reports and Information Access.  For so long as a Shareholder owns
not less than 10% of all the issued and outstanding Shares, the Company shall
provide periodically, through the director(s) designated by such Shareholder
under Section 2.1, to the Shareholder financial information regarding the
Company and its operations and the Company shall permit the Shareholder and its
representatives reasonable access to the financial reports and records of the
Company so that the Shareholder may comply with its financial reporting and tax
reporting obligations and procedures, and disclosure obligations under the
federal securities laws and other applicable laws.

 

5.3          Compliance with Laws.  The Company shall comply in all material
respects with all applicable laws governing its business and operations.  Except
as provided in Section 5.7, if a Shareholder, by virtue of such Shareholder’s
ownership interest in the Company or actions taken by the Shareholder affecting
the Company, triggers the application of any requirement or regulation of any
federal, state, municipal or other governmental or regulatory body on the
Company or any subsidiary of the Company or any of their respective businesses,
assets or operations, including any obligations to make any filing with or
otherwise notifying or obtaining the consent, approval or other action of any
federal, state, municipal or other governmental or regulatory body, such
Shareholder shall promptly take all actions necessary and fully cooperate with
the Company to ensure that such requirements or regulations are satisfied
without restricting, imposing additional obligations on or in any way limiting
the business, assets, operations or prospects of the Company or any subsidiary
of the Company.  Each Shareholder shall use best efforts to cause its
shareholders, directors (or analogous position), nominees for director (or
analogous position), officers, employees and agents to comply with any
applicable laws impacting the Company or any of its subsidiaries or their
respective businesses, assets or operations.

 

5.4          Cooperation; Further Assurances.

 

(a)        The Shareholders shall cooperate with each other and the Company in
furtherance of the Company’s underwriting of insurance policies and coverage
with respect to the Shareholders and their respective businesses, assets and
properties as well as in furtherance of the development and execution of the
Company’s business as an insurer.  The Shareholders

 

11

--------------------------------------------------------------------------------


 

intend to transition (but shall not be obligated to do so) their applicable
insurance policies and coverage to the Company so that the Company or its third
party agents or contracting parties shall become the underwriters of such
current and future policies and coverage.

 

(b)        Each of the parties shall execute such documents and perform such
further acts (including obtaining any consents, exemptions, authorizations or
other actions by, or giving any notices to, or making any filings with, any
governmental authority) as may be reasonably required or desirable to carry out
or to perform the provisions of this Agreement or the transactions contemplated
hereby, including in connection with any subsequent exercise by a party of a
right afforded hereunder to such party.

 

5.5          Confidentiality.  Except as may be required by applicable law or
the rules of any national securities exchange upon which a party’s shares are
listed for trading, none of the parties hereto shall make any disclosure
concerning this Agreement, the transactions contemplated hereby or the business,
operations and financial affairs of the Company without prior approval by the
other parties hereto; provided, however, that nothing in this Agreement shall
restrict any of the parties from disclosing information (a) that is already
publicly available, (b) that was known to such party on a non-confidential basis
prior to any relevant disclosure, (c) that may be required or appropriate in
response to any summons or subpoena or in connection with any litigation,
provided that such party will use reasonable efforts to notify the other party
in advance of such disclosure so as to permit the other party to seek a
protective order or otherwise contest such disclosure, and such party will use
reasonable efforts to cooperate, at the expense of the other party, with the
other party in pursuing any such protective order, (d) to the extent that such
party reasonably believes it appropriate in order to protect its investment in
its Shares in order to comply with any applicable law, (e) to such party’s
officers, directors, trustees, advisors, employees, auditors or counsel or
(f) as warranted pursuant to the parties’ disclosure obligations under federal
securities laws.

 

5.6          Required Regulatory Approvals.  Certain transactions required,
permitted or otherwise contemplated by this Agreement may under certain
circumstances require prior filings with and approvals, or non-disapprovals,
from the Indiana Department of Insurance or the Indiana Insurance Commissioner. 
Such transactions include: (a) issuance or purchase of any additional capital
stock of the Company or other securities convertible into or exchangeable or
exercisable for capital stock of the Company pursuant to Sections 1.2 or 3.4;
(b) transfer of Shares to a wholly owned subsidiary of a Shareholder, to another
Shareholder or to a wholly owned subsidiary of another Shareholder pursuant to
Sections 3.1(a) or 3.4; (c) exercise of preemptive rights by a Shareholder
pursuant to Section 3.2; and (d) exercise of call rights by the Company or a
Shareholder pursuant to Section 3.3 (including pursuant to the two provisos in
Section 3.1(b)).  Notwithstanding anything to the contrary contained in this
Agreement, any such transactions requiring filings with and approvals, or
non-disapprovals, from the Indiana Department of Insurance or the Indiana
Insurance Commissioner shall not, to the extent within the control of a party
hereto, be entered into or consummated unless and until the required filings
have been made and the required approvals (or non-disapprovals) have been
obtained, and to the extent not within the control of an applicable party
hereto, such party shall use best efforts to cause such transactions not to be
entered into or consummated unless and until the required filings have been made
and the required approvals (or non-disapprovals) have been obtained.

 

12

--------------------------------------------------------------------------------


 

5.7          REIT Matters.  At the request of any Shareholder that intends (for
itself or for any of its affiliates) to qualify and be taxed as a real estate
investment trust under the Internal Revenue Code of 1986, as amended (the
“Code”), the Company shall (a) join with such Shareholder (or, as applicable,
such Shareholder’s affiliate) in making a “taxable REIT subsidiary” election
under Section 856(l) of the Code and (b) otherwise reasonably cooperate with any
request of such Shareholder (or its affiliate) pertaining to such real estate
investment trust status or taxation under the Code.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1          The Company.  The Company represents and warrants to each
Shareholder, as of the date of this Agreement (unless any such representation or
warranty speaks as of another date, in which case, as of such date), as follows:

 

(a)        Organization, Existence, Good Standing and Power.  The Company is an
Indiana insurance company duly organized, validly existing and in good standing
under the laws of the State of Indiana and has the power and authority to
execute, deliver and perform its obligations under this Agreement.

 

(b)        Capitalization; Subsidiaries.

 

(i)    As of immediately prior to the execution and delivery of this Agreement,
there are no securities of the Company issued and outstanding, except for the
Shares previously issued pursuant to Section 1.1.  Except as provided and
contemplated by this Agreement, as of the date of this Agreement, the Company
has no commitment or arrangement to issue securities of the Company to any
person or entity.

 

(ii)   As of the date of this Agreement, the Company has no subsidiaries.

 

(c)        Valid Issuance of Shares.  The Shares being purchased by the
Shareholders hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement and under
applicable law.

 

(d)        Binding Effect.  This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligations of the
Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

 

13

--------------------------------------------------------------------------------


 

(e)        No Contravention.  The execution and delivery of this Agreement by
the Company and the performance of its obligations hereunder and the
consummation by the Company of the transactions contemplated by this Agreement
and compliance by the Company with the provisions of this Agreement (i) have
been duly authorized by all necessary company action, (ii) do not contravene the
terms of the Company’s organizational documents, (iii) do not materially
violate, conflict with or result in any breach or contravention of, or the
creation of any material lien, charge or encumbrance under, any material
agreement, contract, license, permit or instrument to which the Company is a
party or by which the Company or any of its assets or properties are bound and
(iv) do not materially violate any law, statute, regulation, order or decree
applicable to, or binding upon, the Company or any of its assets or properties.

 

(f)         Consents.  No approval, consent, compliance, exemption,
authorization or other action by, or notice to, or filing with, any local, state
or federal governmental authority or any other person or entity (individually
and collectively, a “Consent”), not already obtained or made, and no lapse of a
waiting period under any applicable law, statute, regulation, order or decree,
is necessary or required in connection with the execution, delivery or
performance by the Company of this Agreement or the transactions contemplated
hereby; provided, however, that the foregoing representation and warranty shall
not apply to any Consent which may be required in the future as a result of the
application of the rights and obligations provided for hereunder or the
conducting of the Company’s business.

 

(g)        Compliance with Laws.  The Company is in compliance in all material
respects with all applicable laws, statutes, regulations, orders or decrees
applicable to, or binding upon, the Company or any of its assets or properties.

 

(h)        Offering.  Subject to the accuracy of the Shareholder’s
representations and warranties set forth in Sections 6.2(f) through 6.2(i), the
offer, sale and issuance of the Shares to be issued in conformity with the terms
of this Agreement constitute transactions which are exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and from all applicable state registration or qualification requirements. 
Neither the Company nor any person or entity acting on its behalf will take any
action that would cause the loss of such exemption.

 

(i)         No Integration.  The Company has not, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement in a manner that
would require the registration of the Shares under the Securities Act.

 

6.2          The Shareholders.  Each Shareholder represents and warrants to the
Company and the other Shareholders, as of the date of this Agreement, as
follows:

 

(a)        Organization, Existence, Good Standing and Power.  The Shareholder
(i) is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation; (ii) has all requisite power and
authority to conduct the business in which it is currently engaged; and
(iii) has the power and authority to execute, deliver and perform its
obligations under this Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)        Binding Effect.  This Agreement has been duly executed and delivered
by the Shareholder and constitutes the legal, valid and binding obligations of
the Shareholder, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity).

 

(c)        No Contravention.  The execution and delivery of this Agreement by
the Shareholder and the performance of its obligations hereunder and the
consummation by the Shareholder of the transactions contemplated by this
Agreement and compliance by the Shareholder with the provisions of this
Agreement (i) have been duly authorized by all necessary company action, (ii) do
not contravene the terms of the Shareholder’s organizational documents, (iii) do
not materially violate, conflict with or result in any breach or contravention
of, or, except with respect to any Existing Pledge which the Shareholder or any
of its assets or properties may be subject, the creation of any material lien,
charge or encumbrance under, any material agreement, contract, license, permit
or instrument to which the Shareholder is a party or by which the Shareholder or
any of its assets or properties are bound and (iv) do not materially violate any
law, statute, regulation, order or decree applicable to, or binding upon, the
Shareholder or any of its assets or properties.

 

(d)        Consents.  No Consent, not already obtained or made, and no lapse of
a waiting period under any applicable law, statute, regulation, order or decree,
is necessary or required in connection with the execution, delivery or
performance by the Shareholder of this Agreement or the transactions
contemplated hereby; provided, however, that the foregoing representation and
warranty shall not apply to any Consent which may be required in the future as a
result of the application of the rights and obligations provided for hereunder
or the conducting of the Company’s business.

 

(e)        Compliance with Laws.  The Shareholder is in compliance in all
material respects with all applicable laws, statutes, regulations, orders or
decrees applicable to, or binding upon, the Shareholder or any of its assets or
properties.

 

(f)         Purchase Entirely for Own Account.  The Shares are being acquired
for investment for the Shareholder’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the
Shareholder has no present intention of selling, granting any participation with
respect to or otherwise distributing the Shares.  Except as provided by this
Agreement, the Shareholder does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell or transfer to any person or
entity, or grant participation rights to any person or entity with respect to,
any of the Shares.

 

(g)        Disclosure of Information.  The Shareholder has received all the
information from the Company and its management that the Shareholder considers
necessary or appropriate for deciding whether to purchase the Shares hereunder. 
The Shareholder further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the Company, its
financial condition, results of operations and prospects and the terms and
conditions of the offering of the Shares sufficient to enable it to evaluate its
investment.

 

15

--------------------------------------------------------------------------------

 

(h)        Investment Experience and Accredited Investor Status.  The
Shareholder is an “accredited investor” (as defined in Regulation D under the
Securities Act).  The Shareholder has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment in the Shares to be purchased hereunder.

 

(i)         Restricted Securities.    The Shareholder understands that the
Shares, when issued, shall be “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws the Shares
may be resold without registration under the Securities Act only in certain
limited circumstances.

 

ARTICLE VII

TERMINATION

 

7.1          Termination.  This Agreement shall remain in full force and effect
until the sooner of:  (a) its termination pursuant to the next succeeding
sentence of this Section 7.1 or (b) the dissolution of the Company; provided,
however, that the dissolution of the Company, the merger of the Company with, or
the transfer of all or substantially all the assets of the Company to, another
entity which continues substantially all of the Company’s business shall not of
itself terminate this Agreement.  This Agreement may be terminated at any time
by the Shareholders owning at least 75% of the issued and outstanding Shares
owned by all Shareholders.  Section 5.5 and Article VIII shall survive any
termination or expiration of this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1          Notices.  Any notices or other communications required or permitted
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, on the next
business day if transmitted by a nationally recognized overnight courier or on
the third business day following mailing by first class mail, postage prepaid,
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

Notices to the Company:

 

Affiliates Insurance Company
101 West Washington Street, Suite 1100
Indianapolis, Indiana 46204
Attention:  President/Vice President
Facsimile No.:   (317) 632-2883

 

16

--------------------------------------------------------------------------------


 

with a copy to:

 

Affiliates Insurance Company
400 Centre Street
Newton, Massachusetts 02458
Attention:  President/Vice President
Facsimile No.:  (617) 928-1305

 

Notices to FVE:

 

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8385

 

Notices to HPT:

 

Hospitality Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 969-5730

 

Notices to HRP:

 

HRPT Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 332-2261

 

Notices to SNH:

 

Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8349

 

Notices to TA:

 

TravelCenters of America LLC
24601 Center Ridge Road, Suite 200
Westlake, Ohio 44145
Attention:  President
Facsimile No.:  (440) 808-3301

 

17

--------------------------------------------------------------------------------


 

Notices to RMR:

 

Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

and

 

Notices to GOV:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 219-1441

 

8.2          Successors and Assigns; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto.  Except as permitted by Section 3.1 and
Section 3.4, no party may assign this Agreement or its rights hereunder or
delegate its duties hereunder without the written consent of the other parties. 
Except as otherwise provided in Section 8.7, no person or entity other than the
parties hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

8.3          Amendment and Waiver.

 

(a)        No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to each party at law, in equity or
otherwise.  Any party hereto may waive in whole or in part any right afforded to
such party hereunder.

 

(b)        Any amendment, supplement or modification of or to any provision of
this Agreement, shall be effective upon the written agreement of the Company and
the Shareholders owning not less than 75% of all Shares owned by the
Shareholders; provided, however, that any amendment, supplement or modification
of Article I or Article II shall require the approval of any Shareholder which
may be adversely affected by any such amendment, supplement or modification.

 

8.4          Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed

 

18

--------------------------------------------------------------------------------


 

shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

8.5          Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

8.6          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana without regard to the conflicts
of laws rules thereof, which would require the application of the laws of
another jurisdiction.

 

8.7          Dispute Resolution

 

(a)        Any disputes, claims or controversies between the parties (i) arising
out of or relating to this Agreement, the Company, its business, assets or
operations or any insurance policies or coverage underwritten by the Company or
any of its third party agents in furtherance of the Company’s insurance business
or (ii) brought by or on behalf of any shareholder of the Company (which, for
purposes of this Section 8.7, shall mean any shareholder of record or any
beneficial owner of shares of the Company, or any former shareholder of record
or beneficial owner of shares of the Company), either on his, her or its own
behalf, on behalf of the Company or on behalf of any series or class of shares
of the Company or shareholders of the Company against the Company or any
director, officer, manager (including RMR or its successor), agent or employee
of the Company, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement or the articles of incorporation or bylaws of the Company (all of
which are referred to as “Disputes”), or relating in any way to such a Dispute
or Disputes shall, on the demand of any party to such Dispute, be resolved
through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 8.7.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against directors, officers or managers of the
Company and class actions by a shareholder against those individuals or entities
and the Company.  For the avoidance of doubt, a Dispute shall include a Dispute
made derivatively on behalf of one party against another party.

 

(b)        There shall be three arbitrators.  If there are only two parties to
the Dispute, each party shall select one arbitrator within 15 days after receipt
by respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.  If either party fails to
timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator. Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the AAA.  The two arbitrators
so appointed shall jointly appoint the third and presiding arbitrator (who shall
be neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the

 

19

--------------------------------------------------------------------------------


 

time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)        The place of arbitration shall be Indianapolis, Indiana unless
otherwise agreed by the parties.

 

(d)        There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)        In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of the State of Indiana.  Any arbitration
proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)         Except to the extent otherwise agreed by the parties, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action, award any portion of the Company’s award
to the claimant or the claimant’s attorneys.  Each party (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

(g)        An Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)        Any monetary award shall be made and payable in U.S. dollars free of
any tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)         This Section 8.7 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including RMR or its successor),
agents or employees of the Company and the Company and shall be binding on the
shareholders of the

 

20

--------------------------------------------------------------------------------


 

Company and the Company, as applicable, and shall be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

8.8          Interpretation and Construction.

 

(a)        The words “hereof”, “herein”, “hereby” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

(b)        Unless the context otherwise requires, references to sections,
subsections or Articles refer to sections, subsections or Articles of this
Agreement.

 

(c)        Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

 

(d)        The words “include” and “including” and words of similar import shall
be deemed to be followed by the words “without limitation”.

 

(e)        Words importing gender include both genders.

 

(f)         Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  In addition, references to any statute are to that statute and to the
rules and regulations promulgated thereunder.

 

(g)        The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

8.9          Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

8.10        Entire Agreement.  This Agreement and the GOV Subscription Agreement
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement.

 

21

--------------------------------------------------------------------------------


 

8.11        Non-liability of Trustees and Directors.

 

(a)        COPIES OF THE DECLARATIONS OF TRUST OF HPT, HRP, SNH AND GOV, AS IN
EFFECT ON THE DATE HEREOF, TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO,
IF ANY, ARE DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF MARYLAND.  THE DECLARATIONS OF TRUST, AS AMENDED AND SUPPLEMENTED,
OF HPT, HRP, SNH AND GOV, PROVIDE THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF HPT, HRP, SNH OR GOV, AS APPLICABLE, SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, HPT, HRP, SNH OR GOV.  ALL PERSONS DEALING WITH HPT, HRP, SNH OR GOV IN
ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT, HRP, SNH OR GOV, AS APPLICABLE,
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

(b)        A COPY OF THE ARTICLES OF INCORPORATION, AS IN EFFECT ON THE DATE
HEREOF, OF FVE, TOGETHER WITH ALL AMENDMENTS AND SUPPLEMENTS THERETO, IS DULY
FILED IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND.  NO DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF FVE SHALL BE
HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR
CLAIM AGAINST, FVE.  ALL PERSONS DEALING WITH FVE, IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF FVE FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

(c)        A COPY OF THE LIMITED LIABILITY COMPANY AGREEMENT, AS IN EFFECT ON
THE DATE HEREOF, OF TA, TOGETHER WITH ALL AMENDMENTS THERETO, IS AVAILABLE TO A
SHAREHOLDER PARTY HERETO UPON WRITTEN REQUEST MADE TO TA.  NO DIRECTOR, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF TA SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, TA.  ALL PERSONS
DEALING WITH TA, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF TA FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[The Remainder of This Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amended and Restated Shareholders Agreement on the date first
written above.

 

AFFILIATES INSURANCE COMPANY

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

By:

/s/ David J. Hegarty

 

Name: Jennifer B. Clark

 

 

Name: David J. Hegarty

 

Title:   President

 

 

Title:   President

 

 

 

FIVE STAR QUALITY CARE, INC.

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey

 

By:

/s/ Mark R. Young

 

Name: Bruce J. Mackey

 

 

Name: Mark R. Young

 

Title:   President

 

 

Title:   Executive Vice President and General Counsel

 

 

 

HOSPITALITY PROPERTIES TRUST

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

By:

/s/ Richard A. Doyle, Jr.

 

Name: Mark L. Kleifges

 

 

Name: Richard A. Doyle, Jr.

 

Title:   Chief Financial Officer

 

 

Title:   Senior Vice President

 

 

 

HRPT PROPERTIES TRUST

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

 

By:

/s/ John A. Mannix

 

By:

/s/ David M. Blackman

 

Name: John A. Mannix

 

 

Name: David M. Blackman

 

Title:   President

 

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------
